Citation Nr: 0617085	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

2.  Entitlement to service connection for tension headaches 
due to an undiagnosed illness.  

3.  Entitlement to service connection for muscle/joint pain 
due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

5.  Entitlement to service connection for adjustment disorder 
with depression and anxiety due to an undiagnosed illness.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease manifested by chest pain, gastrointestinal 
symptoms, and shortness of breath due to an undiagnosed 
illness.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal 
From rating decisions of the Albuquerque, New Mexico, VA 
Regional Office (RO).   

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2004.  A transcript of the 
hearing has been associated with the claims file.  The 
veteran failed to report for a scheduled Board hearing in 
October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2002 request, the agency of original jurisdiction 
(AOJ) requested verification of dates of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  

A September 2001 computer generated form reflects active duty 
from June 23, 1982 to June 22, 1985.  A DD Form 1966/3 
reflects service from June 15, 1982 to June 22, 1982.  

In addition, a copy of a DD Form 214 shows active duty from 
October 10, 1990 to May 12, 1991, and a DD Form 215 
reflecting service in Southwest Asia confirms a May 12, 1991 
date of separation.  An unsigned, undated, "Attachment B PGW 
Checklist" notes dates of service in Southwest Asia from 
November 28, 1990 to April 17, 1991 were "verified."  

The Board further notes that a the DD Form 1966/3 notes 
service in the "USAFR" from May 1987 to May 1990  The 
records do not reflect service in the U.S. Air Force Reserve 
(USAFR).  

In addition, private records obtained from Lovelace Medical 
Center in November 2001 pertain to an individual other than 
the veteran.  

The examiner who conducted the November 2004 examination did 
not identify their credentials.  In addition, the examiner 
noted that the veteran failed to perform X-ray and laboratory 
tests.

Lastly, a VCAA letter that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) has not been issued.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request certification 
from the service department of the 
veteran's service, to include any 
specific periods of ACDUTRA.  All 
documentation in that regard should be 
associated with the claims file.  

2.  The AOJ should attempt to obtain any 
pertinent private records from Lovelace 
Medical Center that have not been 
associated with the claims file.  

3.  The AOJ should determine the 
credentials of the examiner who conducted 
the November 2004 examination.

4.  The AOJ should determine if the 
veteran is willing to cooperate with the 
remainder of the examination, to include 
laboratory and X-ray studies.  If the 
veteran agrees tocooperate, the 
examination should be scheduled. 

5.  The AOJ should issue a VCAA letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


